Citation Nr: 0011762	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Determination of a proper initial rating for left ear 
hearing loss, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Service connection was established for PTSD by a December 
1994 rating decision, effective from the dated of the 
veteran's June 1994 claim.  By a rating decision of August 
1998, the RO increased his evaluation for PTSD to 30 percent, 
likewise effective from the date of his original claim.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD is productive of a startle reaction, 
sleep interference, hypervigilence, diminished general 
interest in life's activities, and nightmares that occur two 
to three times per week; however, the veteran is gainfully 
employed, he is the head of a household of five offspring, 
and he does not take any psychotropic medications or seek 
regular treatment for PTSD.

3. The veteran has level I hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
(4.132, Diagnostic Code 9411 prior to and from November 7, 
1996) (1999).

2.  The criteria for a compensable initial rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 
Table VI, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial rating is plausible and capable of 
substantiation; thus, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  When a veteran submits a well-
grounded claim, the VA must assist him in developing facts 
pertinent to that claim.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and no further assistance to the veteran is required 
to comply with 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board has evaluated 
the veteran's service-connected PTSD under the old criteria 
prior to November 7, 1996, and under both the old and the new 
criteria from November 7, 1996.

PTSD prior to November 7, 1996

During a June 1994 mental disorders examination at the VA 
Medical Center (MC) in Minneapolis, the veteran reported a 
significant startle reaction; specifically, he would "take 
cover" when one of his children dropped something on the 
floor.  He said that he used to drink heavily, and since he 
had been more abstinent, his PTSD symptoms had increased in 
severity.  He also reported bouts of depression and recurrent 
nightmares, after which he would awaken with shakes and 
nightsweats.  An outpatient treatment record associated with 
the examination report reflects a diagnosis of PTSD.

During a VA psychological evaluation in August 1994, the 
veteran reported that he was experiencing depression, anxiety 
attacks, and feelings of anger.  He said that after seeing 
some Asians in a park on one occasion, he imagined them in 
black pajamas and he ran away.  The veteran indicated that he 
had had many relations with women following his Vietnam 
experience, and he eventually married a woman that he had 
known in high school.  The marriage resulted in two children, 
but his wife left him after one of his "rages" and she died 
the same day in an automobile accident.  The veteran blamed 
himself for her death.  The examiner reported that although 
some of the veteran's responses were probably exaggerated, 
his psychologic make-up included features of anxiety, 
depression, disorganization, alienation, and somatic concern, 
all of which were consistent with a diagnosis of PTSD.

A VA psychological evaluation report of October 1995 shows 
that the veteran worked in a series of occupations following 
his military service, including bartender, bouncer, salesman, 
sprinkler fitter, and printer.  At the time of the October 
1995 examination, he was working as a silkscreener.  He 
indicated that he had a tendency to quit his jobs after 18 
months and that he was frustrated with what he termed as his 
"failure" in work.  The veteran had entered a relationship 
with a woman after his wife's death in 1985 that had lasted 
for 10 years; the woman had two children of her own, and the 
veteran also helped to care for them.  The veteran again 
reported nightmares, persistent feelings of avoidance, 
feelings of estrangement from others, a restricted range of 
affect, and increased arousal.  The examining psychologist 
reported that the veteran's test responses suggested a high 
level of distress and turmoil, and specifically a perception 
of overwhelming response to stress.  She also indicated that 
although the veteran could function as a husband and father, 
he seemed unable to hold a job for more than 18 months and he 
was an underachiever compared to his potential.

The veteran complained of being hypervigilant and having a 
startle response during a VA mental disorders examination in 
November 1995.  The veteran indicated that he was living with 
his girlfriend in a house, but he did not really have any 
close friends.  He said he hunted and fished for recreation, 
but he tended to avoid answering the door or the telephone 
when possible, and that he was generally agoraphobic.  On 
mental status examination, the veteran's speech was normal in 
mechanics and content, reflecting the depressed affect, and 
his associations were coherent and relevant.  His 
intellectual functioning was grossly intact.  He had trouble 
sleeping because of nightmares, but there was no history of 
psychosis.  He denied tearfulness or suicidal impulses.  The 
examiner diagnosed PTSD, alcohol abuse, and a history of 
polydrug abuse, said to be in remission.  His Global 
Assessment of Functioning (GAF) score was estimated at 65.

Service connection was established for PTSD in December 1994 
at a noncompensable evaluation, effective from June 9, 1994.  
During the pendency of this appeal, the evaluation for PTSD 
was increased to 30 percent, also effective from June 9, 
1994.  Under the criteria in effect before November 7, 1996, 
a 30 percent evaluation was warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  A total rating required total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior, 
and the veteran must have been demonstrably unable to obtain 
or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

After an analysis of the above evidence of record, the Board 
concludes that an initial evaluation in excess of 30 percent 
for PTSD under the old criteria is not warranted prior to 
November 7, 1996.  The veteran reportedly was experiencing 
some frustration with his work until that point, but he has 
maintained employment as a bartender, bouncer, sprinkler 
installer, and silkscreener.  Evidence obtained after 
November 7, 1996 shows that as of that date, he was employed 
full-time at the Post Office.  Although the veteran has 
stated that he usually quit jobs after about 18 months 
because of his anger, he had been able to maintain employment 
consistently.  After his military service he reported that he 
was able to date several women, which does not reflect 
serious social impairment.  He had experienced marital 
discord during his first marriage, but that marriage ended in 
his wife's death, not in divorce.  He apparently then entered 
into another relationship and had maintained a long 
relationship of more than ten years, and he had played a 
significant role in the lives of two of his own children, as 
well as in the lives of his girlfriend's two children and his 
own grandchild.

The veteran's speech was normal during all of the 
examinations prior to November 7, 1996 in both content and 
mechanics, and his intellect was intact.  The Board 
acknowledges that he was having difficulty sleeping and had 
nightmares, and that his affect was depressed, but the 30 
percent evaluation accounts for these symptoms and his other 
PTSD symptoms.  Significantly, there is no indication that he 
was taking any psychotropic medications for those symptoms, 
and the record does not reflect that he was seeking formal 
treatment for his PTSD.  Although he stated that he was 
generally agoraphobic, there has never been any evidence of 
psychosis and the examiner in November 1995 estimated that 
the veteran's GAF score at that time was 65.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), a GAF score between 61 and 70 indicates 
that the veteran suffers from some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Because the examiner indicated that the 
veteran had only mild symptoms, along with the rest of the 
medical evidence prior to November 7, 1996, the Board 
concludes that there is no basis on which to grant an initial 
rating in excess of 30 percent under the old criteria.

PTSD from November 7, 1996

At a VA psychiatric examination in February 1997, the veteran 
continued to endorse nearly all symptoms of PTSD, with the 
exception of being detached from other individuals.  He was 
working full-time as a post office worker, and he worked a 
night shift as a mail handler.  He continued to have intact 
and relatively close relationships with numerous individuals, 
including friends, his long-term girlfriend, and his children 
and step-children.  The veteran appeared tired and slightly 
unkempt on his mental status examination.  He had a tired 
facial expression and he described a depressed mood.  His 
thought processes were nevertheless coherent and goal 
directed, without any evidence of psychosis.  He denied 
auditory or visual hallucinations, but he did report some 
mild paranoid feelings, without specific ideation.  He denied 
homicidal or suicidal ideation.  He was alert and fully 
oriented with an adequate fund of knowledge, and his insight 
and judgment were intact.  According to the examiner, the 
veteran continued to had "ongoing mild to moderate 
symptoms" of PTSD, probably complicated by significant 
depressive symptoms and ongoing alcohol abuse.  Although the 
veteran refused treatment for PTSD, his ability to maintain 
employment and function with his family was not fully 
indicative of his degree of illness.  The examiner again made 
a diagnosis of PTSD, along with alcohol abuse and depressive 
disorder, and he assessed the veteran's GAF at 70.

In April 1998, the veteran reported having intrusive memories 
about two or three times per month, but they did not amount 
to total flashbacks.  He was still working full-time at the 
Post Office, but he said he hated his job to the point that 
he thought he might lose it.  He still had a startle 
response, and he was hypervigilant.  PTSD and alcohol abuse 
were diagnosed, and his GAF score was estimated at 60.

The veteran, at a VA mental disorders examination in October 
1999, indicated that he would soon marry his long-time 
girlfriend, who had, in the past, suffered a stroke and had 
suffered some secondary memory loss and personality change.  
The girlfriend was not working, and the veteran had to 
support her and her children.  He reported all of the 
aforementioned PTSD symptomatology during the October 1999 
examination.  His speech was normal and his intellectual 
functioning was grossly intact.  The veteran was sleeping, 
but he had nightmares up to three times per week.  He denied 
amnesia or sleepwalking.  He was at times somewhat depressed, 
but he denied suicidal preoccupation or tearfulness and his 
weight was constant.  He also said that he played golf 
weekly.  The examiner diagnosed PTSD and alcohol abuse and 
the veteran's GAF score was again estimated at 60.

Under the criteria in effect as of November 7, 1996, a 30 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

Likewise, the veteran's symptomatology is not productive of 
an evaluation in excess of 30 percent under the criteria as 
of or before November 7, 1996.  As stated above, the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  The 
veteran, although dissatisfied with his work, has been able 
to maintain his employment at the Post Office.  Although the 
examiner in February 1997 stated that the veteran's ability 
to maintain his job and family was not entirely indicative of 
his degree of disability, he also stated that the veteran's 
symptoms were mild to moderate, and that they were probably 
complicated by alcohol abuse and depressive symptoms.

The veteran has also served responsibly at the head of his 
household, and he was planning on marriage to his long-term 
girlfriend in the near future as of October 1999 VA 
examination.  The girlfriend has had a stroke with secondary 
memory loss and personality change and the reports show that 
she is not working.  Still, the veteran has been able to 
maintain the household environment for himself, his 
girlfriend and their children.  Thus, the Board is persuaded 
that the veteran is suffering from social impairment 
envisioned by a rating of 30 percent despite the conflicting 
evidence over whether the veteran has close friends and his 
reports that he tends not to answer the telephone and door.  
Although the veteran does not completely abstain from 
alcohol, he is apparently functioning at a relatively high 
level in spite of his hypervigilance and startle response.  
The Board is aware of the reported sleep deficit, nightmares, 
hypervigilance, and startle response, but the veteran does 
perform recreational activities such as hunting and fishing, 
and he golfs on a weekly basis.  Again, there is no evidence 
that he is taking medications for PTSD or currently seeking 
formal psychological treatment.  The VA examination reports 
collectively show that the veteran's thought processes are 
intact, and although he has said that he does not remember 
everything from his time in the Republic of Vietnam, his 
memory since that time has been grossly intact as documented 
by the examinations.  

In summary, the symptoms that the veteran is describing do 
not warrant an initial rating in excess of 30 percent under 
both the criteria before and from November 7, 1996.  The 
Board finds neither the old nor the new criteria for rating 
mental disorders to be more favorable to the veteran in this 
case.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  The veteran's 
GAF score in February 1997 was 70, although it had fallen to 
60 in April 1998 and in October 1999.  The DSM-IV indicates 
that a GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thus, in light of the medical evidence of record, 
the Board concludes that an initial rating in excess of 30 
percent is not warranted.  In this regard, the Board notes 
that the 30 percent evaluation is inclusive of moderate PTSD 
symptoms.


Left ear hearing

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim, and if so, if 
the VA has adequately assisted him pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  Considering the veteran's 
dissatisfaction with his initial noncompensable evaluation 
for left ear hearing loss, the Board finds his claim well 
grounded.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Furthermore, the Board is satisfied that the RO has 
obtained all relevant evidence necessary for an equitable 
disposition of this appeal; thus, no further assistance to 
the veteran is necessary.  See 38 U.S.C.A. § 5107(a).

Regulatory changes have also amended the rating criteria 
during the pendency of this appeal regarding disability 
evaluations for hearing loss disorders.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  Again, the Board must evaluate the 
veteran's claim for an initial rating under both the old and 
new criteria to ascertain which version is most favorable to 
his claim, if indeed one is more favorable than the other.

The new regulations were not in effect when service 
connection was established for left ear hearing loss in 
December 1994, and the RO has not considered the new 
regulations.  The Board also notes that the veteran has not 
been given notice of the new regulations; however, it is not 
necessary to remand this claim because he is not prejudiced 
by the Board's consideration of the new regulations in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran is not prejudiced because the amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical in this case.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the compensable ear 
is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6101 (1998).  In the recently revised regulations, 
38 C.F.R. § 4.85(f) was added to clearly specify that a 
nonservice-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of 38 C.F.R. 
§ 3.383.  See 64 Fed. Reg. 25206 (May 11, 1999).

The veteran during his June 1994 VA examination reported that 
his mortar tube fell onto his neck during his service in 
Vietnam and he has a scar on his eardrum.  He stated that he 
had been forced to read lips, that he constantly had to watch 
people's faces, and that he could not hear high voices.  He 
said his hearing problems were making him feel isolated from 
others.

At a VA audiological evaluation in August 1994, the veteran's 
left ear pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
15
50
70

His average pure tone threshold in his left ear was 35, and 
his left ear speech recognition was 92 percent.  The examiner 
stated that the veteran had moderate to moderately severe 
hearing loss at three kilohertz and above with impaired 
speech.  

A second test, also taken in August 1994, shows largely the 
same results.  The veteran's pure tone thresholds were:



HERTZ



1000
2000
3000
4000
LEFT
5
15
50
65

His average pure tone threshold was 34 and his speech 
recognition in his left ear was 92 percent.  A VA clinical 
record associated with the August 1994 tests shows that the 
veteran gave a history of hearing loss since being in the 
service.  The clinical record also reflects that the tests 
showed minimal change versus an audiological test, not 
associated with the record, performed in November 1993.  
Although this report does not appear to be associated with 
the record, the Board finds that there is no prejudice to the 
veteran regarding this missing report because the August 1994 
clinical record specifically shows that the tests in August 
1994 and the report of November 1993 are largely similar.

At a VA audiological examination in February 1996, the 
veteran's pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
60
60

His average pure tone threshold was 36 and his speech 
recognition score on the Maryland CNC word list was 94 
percent in his left ear.  The examiner stated that the 
veteran had moderate to moderately severe hearing loss 
between three and eight kilohertz, but that he had normal 
speech recognition in the left ear.

The record also contains a hearing test of February 1997 from 
the Post Office.  His average pure tone threshold in his left 
ear was 46, and there is no reference to his speech 
recognition score on the report.  His specific pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
30
65
70

During a VA audiological examination in October 1999, the 
veteran's pure tone threshold average was 45 and his speech 
recognition in his left ear was 100 percent.  His specific 
pure tone threshold scores were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
25
70
70

The examiner in October 1999 indicated that the veteran had 
moderate to severe hearing loss between three and four 
kilohertz with normal speech.  Another VA examiner stated in 
October 1999 that there was a relationship between his noise 
exposure in the military and his high frequency hearing loss, 
especially on his left side.  The mortar tube was on his left 
side because he is right handed.  The examiner indicated that 
the veteran's audiogram remained essentially unchanged since 
1993 except for one frequency on each side at three kilohertz 
mainly.

Based on these audiological reports and the corresponding 
medical opinions, the Board concludes that the veteran has 
level I hearing acuity bilaterally.  See 38 C.F.R. § 4.85, 
Table VI.  In light of these numeric designations, a 
noncompensable evaluation is warranted for the veteran's left 
ear hearing loss under 38 C.F.R. § 4.85, Table VI.  
Apparently he has had hearing loss in his left ear since his 
period of active service, but the degree of hearing loss is 
still noncompensable, based on all of the VA audiological 
reports and the report from the Post Office of February 1997.  
The Board recognizes the veteran's contention that he 
sustained hearing loss on his left side because he operated 
his mortar on that side, but based on the documented level of 
hearing acuity, the veteran's hearing deficit is not of such 
severity as to warrant a compensable evaluation under the 
applicable schedular standards.  In reaching its decision, 
the Board considered the complete history of the disability 
at issue, as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board has 
also considered the applicability of the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b), but because there was 
no approximate balance of positive and negative evidence on 
record, reasonable doubt could not be resolved in the 
veteran's favor.



ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A compensable initial rating for bilateral hearing loss is 
denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

